Mr. Chief Justice Shepard
delivered the opinion of the Court:
The several assignments of error raising the question of the effect of the appellant’s probable intoxication at the time of the unlawful taking may be considered together.
That voluntary intoxication neither excuses nor palliates crime is a settled principle in this jurisdiction. Harris v. United States, 8 App. D. C. 20, 26, 36 L. R. A. 465; Lanckton v. United States, 18 App. D. C. 348, 370. In each of those cases the indictment was for murder. In such cases specific intent is not always necessary as in some other offenses; it is usually inferred from the act itself. But, where murder has, by statute, been made to consist of several degrees, the precise state of the mind of the accused may become of special importance. In such cases it may sometimes be a material question for the consideration of the jury whether, by reason of intoxication, the accused was, at the time, in such a condition of mind as to be capable of deliberate premeditation. Hopt v. Utah, 104 U. S. 631, 634, 26 L. ed. 873, 874.
In cases of larceny the specific intent to deprive the owner of his property is a necessary ingredient of the crime. The trespass or unlawful taking, for which a civil action would lie, is not sufficient; it must be coupled with the intent to steal. The question of the intoxication of the accused at the time of the unlawful taking may, therefore, sometimes become an important matter of consideration in ascertaining whether it was done with that intent. That the accused may have been drunk, in the ordinary sense of that word, is not sufficient. He must have been so drunk as to be incapable of forming the intent to steal; that is to say, incapable of consciousness that he is committing a crime,—incapable of discriminating between right and wrong. Thomas v. State, 92 Ala. 49, 9 So. 540; Bartholomew v. People, 104 Ill. 601, 606, 44 Am. Rep. 97; Wright v. State, 37 Tex. Crim. Rep. 627, 633, 40 S. W. 491. See many cases cited on the brief for the appellant. See also Underhill, Crim. Ev. § 166; 1 Bishop, New Crim. Law, § 411; 12 Cyc. Law & Proc. p. 172.
*82.Without reviewing the many cases in which the question has been considered, we concur with the conclusion stated by Mr. Bishop as follows: “A mere intentional trespass to another’s goods does not constitute it [larceny], but the specific intent to steal must be added. So that if one, without the intent to steal, becomes too drunk to entertain it, then, in this condition, takes another’s goods, and relinquishes them before the intent could, arise, or returns them the instant his restored mind has cognizance of the possession of them, there is no larceny.”
This embraces those cases, also, where the property may have been recovered, or the taker apprehended, before this return to consciousness with reasonable opportunity to act upon reflection. ,
In accordance with the views above expressed, we must hold that there was no error in excluding evidence offered to show that the accused was drunk, merely, without offering to show further that the. intoxication was of the character above indicated. In one instance, however, the offer was to show that the accused was “so drunk that he did not know anything” at the time that he demanded and obtained the check for the trunk belonging to another’. While this evidence tended to show intoxication of the requisite character to require its submission to the jury, we are of the opinion that its exclusion does not furnish ground for reversal under the special facts and circumstances disclosed in the record.
Whatever may have been the mental condition of the accused as the time of the taking, the evidence showed, beyond question, that after complete return to consciousness, and with ample opportunity to repair the consequences of his misconduct, if unintentional, by offering or seeking to return the property, he deliberately attempted to deprive the owner of the same and to convert it to his own use. Upon his arrival at Memphis, where he spent a day and night, he knew that he had checks for trunks other than his own, whether he actually saw them or not. Instead of then attempting to restore the particular trunk to its owner, or to the railway company which was responsible for the mistake of its agent, he rechecked it to Dallas, Texas. Upon *83his arrival in Dallas the trunk was taken, with his own, to his room. Knowing that it was not his, he opened it and attempted to sell some of its contents. He also made deliberately false statements concerning its ownership. These facts were not only proved by the witnesses for the prosecution, but were fully established by the statements of the accused, made in the course of his examination as a witness on his own behalf. In the light of these admitted facts, it is immaterial whether he was drunk or not at the time of receiving the check for the trunk in the station at Washington. They supply the intent necessary to complete the offense of larceny in the District of Columbia, instead of transferring the place of its commission to the State of Texas.
Another assignment of error remains to be considered, though the determination of the question involved is of no practical importance to the appellant. This is founded on an exception reserved to the admission of the evidence tending to show that the accused had in his possession a forged letter containing false statements, by means of which, on the morning of December 24,1904, he sought to obtain assistance from the rector of St. Patrick’s church in the city of Washington.
The general rule is that evidence tending to show that an accused person has committed, or attempted to commit, another crime, wholly independent of that with the commission of which he stands charged, is inadmissible. To this rule there are many well-established exceptions raised by the special circumstances of particular cases. Evidence of other criminal acts is admissible where they are so blended or connected with the one on trial as that proof of one incidentally involves the other. It is often relevant, too, in the establishment of identity, guilty knowledge, intent, and motive. Moore v. United States, 150 U. S. 57, 61, 37 L. ed. 996, 998, 14 Sup. Ct. Rep. 26; Fearson v. United States, 10 App. D. C. 536, 538; Funk v. United States, 16 App. D. C. 478, 493; 12 Cyc. Law & Proc. p. 406; 11 Am. & Eng. Enc. Law, p. 513.
Without discussing these various exceptions, we are of the opinion that this evidence does not come within any one of *84them. /The possession of the false and forged letter, devised for use in an independent attempt to obtain money from a clergyman, does not appear to have had any connection with the separate and distinct offense charged in the indictment. It was apart from and collateral to the issue to be tried. All that it could tend to show was the depraved character of the accused. Boyd v. United States, 142 U. S. 450, 458, 35 L. ed. 1077, 1079, 12 Sup. Ct. Rep. 292. No matter how depraved an accused person may be, he must be tried upon competent evidence of the crime charged. His character cannot be shown by the prosecution, unless he himself first puts it in issue.
As above intimated, however, the error committed in admitting this evidence is not sufficient ground for the reversal of the judgment. Had the jury been charged with the assessment of the penalty after conviction, the situation would be different.
- Where the accused has made a confession of facts showing his guilt, the erroneous admission of evidence is of no consequence. Motes v. United States, 178 U. S. 458, 475, 44 L. ed. 1150, 1156, 20 Sup. Ct. Rep. 993. It is true that the accused in this case made no formal confession of guilt, but, in testifying on his own behalf, related the facts which established it. He admitted that he did not intend to offer to return the trunk, that he made false statements as to its ownership, and that he undertook to dispose of some of its contents. The excuse that he offered therefor is entitled to no consideration whatever. The only effect which his statements would seem to have been intended to accomplish was to transfer the commission of the offense, to the State of Texas, and work an acquittal, on that ground alone, in the District of Columbia. That it could have no such legal effect has been declared in considering the first question above decided.
The judgment must therefore be affirmed; and it is so ordered.

Affirmed.